AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                      Page I ofl


                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                     V.                                       (For Offenses Committed On or After November I, 1987)


                      Israel Aguilar-Sanchez                                  Case Number: 2:19-mj-10720

                                                                              Jo Anne Tyrell
                                                                              Defendant's Attorney


REGISTRATION NO. 05815151
THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint
                                          -------------------------------
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                  Nature of Offense                                                             Count Number(s)
8:1325(a)(2)                     Eluding Examination and Inspection (Misdemeanor)                              1

     The defendant has been found not guilty on count(s)
                                 -------------------
•    Count(s)
                  -----------------
                                    dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ~TIME SERVED                                 • ________ days
 ~  Assessment: $10 WAIVED ~ Fine: WAIVED
~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                         Wednesday, September 18, 2019
                                  r--"".'.'""'-------1..1~e of Imposition of Sentence
                                               FILED
Received     -----+---+-
             DUSM                                SEP 1 8 2019                ORABLE RUTH B      EZ MONTENEGRO
                                                                           ITED STATES MAGISTRATE JUDGE
                                        Ct.L HK US Di c.; 1HICT COURT
                                   §OUTHEY~J Drsi.iifch"oF CA.:..IFORNIA
                                   Cj y            ' \ lf',..;;.  DEPUTY

Clerk's Office Copy                                                                                                     2: 19-mj-10720
